EXHIBIT 4.1 EXECUTION VERSION ASHLAND INC. as Issuer and THE GUARANTORS PARTY HERETO 9.125% SENIOR NOTES DUE 2017 INDENTURE DATED AS OF MAY 27, 2009 U.S. BANK NATIONAL ASSOCIATION as Trustee CROSS-REFERENCE TABLE* Trust IndentureAct Section Indenture Section (a)(1) (a)(2) (a)(3) N.A. (a)(4) N.A. (a)(5) (b) 7.3; 7.10 (c) N.A. (a) (b) (c) N.A. (a) (b) (c) (a) (b)(1) (b)(2) 7.6; 7.7 (c) 7.6; 11.2 (d) (a) 4.3; 11.5 (b) N.A. (c)(1) (c)(2) (c)(3) N.A. (d) N.A. (e) (f) N.A. (a) (b) 1.1, 7.5; 11.2 (c) (d) (e) (a) (last sentence) (a)(1)(A) (a)(1)(B) (a)(2) N.A. (b) (c) (a)(1) (a)(2) -i- (b) (a) (b) N.A. (c) N.A. means not applicable. * This Cross-Reference Table is not part of the Indenture. -ii- TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.1 Definitions 1 SECTION 1.2 Other Definitions 37 SECTION 1.3 Incorporation by Reference of Trust Indenture Act 38 SECTION 1.4 Rules of Construction 38 ARTICLE II THE NOTES SECTION 2.1 Form and Dating 39 SECTION 2.2 Execution and Authentication 41 SECTION 2.3 Registrar; Paying Agent 41 SECTION 2.4 Paying Agent to Hold Money in Trust 42 SECTION 2.5 Holder Lists 42 SECTION 2.6 Book-Entry Provisions for Global Securities 42 SECTION 2.7 Replacement Notes 47 SECTION 2.8 Outstanding Notes 47 SECTION 2.9 Treasury Notes 48 SECTION 2.10 Temporary Notes 48 SECTION 2.11 Cancellation 48 SECTION 2.12 Defaulted Interest 49 SECTION 2.13 Record Date 49 SECTION 2.14 Computation of Interest 49 SECTION 2.15 CUSIP Number 49 SECTION 2.16 Special Transfer Provisions 49 SECTION 2.17 Issuance of Additional Notes 52 ARTICLE III REDEMPTION AND PREPAYMENT SECTION 3.1 Notices to Trustee 53 SECTION 3.2 Selection of Notes to Be Redeemed 53 SECTION 3.3 Notice of Redemption 54 SECTION 3.4 Effect of Notice of Redemption 54 SECTION 3.5 Deposit of Redemption of Purchase Price 55 SECTION 3.6 Notes Redeemed in Part 55 -i- SECTION 3.7 Optional Redemption 55 SECTION 3.8 Mandatory Redemption 56 SECTION 3.9 Offer to Purchase 56 ARTICLE IV COVENANTS SECTION 4.1 Payment of Notes 58 SECTION 4.2 Maintenance of Office or Agency 58 SECTION 4.3 Provision of Financial Information 58 SECTION 4.4 Compliance Certificate 59 SECTION 4.5 Taxes 60 SECTION 4.6 Stay, Extension and Usury Laws 60 SECTION 4.7 Limitation on Restricted Payments 60 SECTION 4.8 Limitation on Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries 64 SECTION 4.9 Limitation on Incurrence of Debt 66 SECTION 4.10 Limitation on Asset Sales 68 SECTION 4.11 Limitation on Transactions with Affiliates 69 SECTION 4.12 Limitation on Liens 71 SECTION 4.13 Limitation on Sale and Leaseback Transactions 71 SECTION 4.14 Offer to Purchase upon Change of Control 71 SECTION 4.15 Corporate Existence 72 SECTION 4.16 Business Activities 72 SECTION 4.17 Additional Note Guarantees 73 SECTION 4.18 Limitation on Creation of Unrestricted Subsidiaries 73 SECTION 4.19 Maintenance of Properties; Insurance; Books and Records 73 ARTICLE V SUCCESSORS SECTION 5.1 Consolidation, Merger, Conveyance, Transfer or Lease 74 SECTION 5.2 Successor Person Substituted 76 ARTICLE VI DEFAULTS AND REMEDIES SECTION 6.1 Events of Default 76 SECTION 6.2 Acceleration 78 SECTION 6.3 Other Remedies 79 SECTION 6.4 Waiver of Past Defaults 79 SECTION 6.5 Control by Majority 79 SECTION 6.6 Limitation on Suits 79 -ii- SECTION 6.7 Rights of Holders of Notes to Receive Payment 80 SECTION 6.8 Collection Suit by Trustee 80 SECTION 6.9 Trustee May File Proofs of Claim 80 SECTION 6.10 Priorities 81 SECTION 6.11 Undertaking for Costs 81 ARTICLE VII TRUSTEE SECTION 7.1 Duties of Trustee 82 SECTION 7.2 Rights of Trustee 83 SECTION 7.3 Individual Rights of Trustee 84 SECTION 7.4 Trustee's Disclaimer 85 SECTION 7.5 Notice of Defaults 85 SECTION 7.6 Reports by Trustee to Holders of the Notes 85 SECTION 7.7 Compensation and Indemnity 85 SECTION 7.8 Replacement of Trustee 86 SECTION 7.9 Successor Trustee by Merger, Etc 87 SECTION 7.10 Eligibility; Disqualification 88 SECTION 7.11 Preferential Collection of Claims Against the Issuer 88 SECTION 7.12 Trustee's Application for Instructions from the Issuer 88 ARTICLE VIII DEFEASANCE AND COVENANT DEFEASANCE SECTION 8.1 Option to Effect Defeasance or Covenant Defeasance 88 SECTION 8.2 Defeasance and Discharge 89 SECTION 8.3 Covenant Defeasance 90 SECTION 8.4 Conditions to Defeasance or Covenant Defeasance 91 SECTION 8.5 Deposited Money and Government Securities to Be Held in Trust; Other Miscellaneous Provisions 92 SECTION 8.6 Repayment to Issuer 93 SECTION 8.7 Reinstatement 93 ARTICLE IX AMENDMENT, SUPPLEMENT AND WAIVER SECTION 9.1 Without Consent of Holders of the Notes 94 SECTION 9.2 With Consent of Holders of Notes 95 SECTION 9.3 Compliance with Trust Indenture Act 96 SECTION 9.4 Revocation and Effect of Consents 96 SECTION 9.5 Notation on or Exchange of Notes 96 SECTION 9.6 Trustee to Sign Amendments, Etc 97 -iii- ARTICLE X NOTE GUARANTEES SECTION 10.1 Note Guarantees 97 SECTION 10.2 Execution and Delivery of Note Guarantee 98 SECTION 10.3 Severability 99 SECTION 10.4 Limitation of Guarantors' Liability 99 SECTION 10.5 Guarantors May Consolidate, Etc., on Certain Terms 99 SECTION 10.6 Releases Following Sale of Assets SECTION 10.7 Release of a Guarantor SECTION 10.8 Benefits Acknowledged SECTION 10.9 Future Guarantors ARTICLE XI MISCELLANEOUS SECTION 11.1 Trust Indenture Act Controls SECTION 11.2 Notices SECTION 11.3 Communication by Holders of Notes with Other Holders of Notes SECTION 11.4 Certificate and Opinion as to Conditions Precedent SECTION 11.5 Statements Required in Certificate or Opinion SECTION 11.6 Rules by Trustee and Agents SECTION 11.7 No Personal Liability of Directors, Officers, Employees, Stockholders and the Trustee SECTION 11.8 Governing Law SECTION 11.9 No Adverse Interpretation of Other Agreements SECTION 11.10 Successors SECTION 11.11 Severability SECTION 11.12 Counterpart Originals SECTION 11.13 Table of Contents, Headings, Etc SECTION 11.14 Qualification of Indenture EXHIBITS Exhibit A FORM OF 9.125% SENIOR NOTE Exhibit B FORM OF NOTATIONAL GUARANTEE Exhibit C FORM OF CERTIFICATE TO BE DELIVERED IN CONNECTION WITH TRANSFERS PURSUANT TO RULE 144A Exhibit D FORM OF CERTIFICATE TO BE DELIVERED IN CONNECTION WITH TRANSFERS PURSUANT TO REGULATION S -iv- This Indenture, dated as of May 27, 2009, is by and among Ashland Inc., a Kentucky corporation (the “Company” or the “Issuer”), the Guarantors (as defined herein), and U.S. Bank National Association, as trustee (the “Trustee”). Each party agrees as follows for the benefit of the other parties and for the equal and ratable benefit of the holders of (i)the Issuer’s 9.125% Senior Notes due 2017 issued on the date hereof that contain the restrictive legend in Exhibit A (the “Initial Notes”), (ii) Exchange Notes issued in exchange for the Initial Notes pursuant to the Registration Rights Agreement or pursuant to an effective registration statement under the Securities Act without the restrictive legends in Exhibit A (the “Exchange Notes”) and (iii)Additional Notes issued from time to time as either Initial Notes or Exchange Notes (together with the Initial Notes and any Exchange Notes, the “Notes”). ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.1 Definitions. “Acquired Debt”means Debt (1)of a Person (including an Unrestricted Subsidiary) existing at the time such Person becomes a Restricted Subsidiary or (2)assumed in connection with the acquisition of assets from such Person.Acquired Debt shall be deemed to have been Incurred, with respect to clause(1) of the preceding sentence, on the date such Person becomes a Restricted Subsidiary and, with respect to clause(2) of the preceding sentence, on the date of consummation of such acquisition of assets. “Additional Interest”means all additional interest owing on the Notes pursuant to the Registration Rights Agreement. “Additional Notes” means Notes (other than the Initial Notes or the Exchange Notes) issued pursuant to Article II hereof and otherwise in compliance with the provisions of this Indenture. “Affiliate”of any Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such Person.For the purposes of this definition, “control” when used with respect to any Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings that correspond to the foregoing.For purposes of Section 4.11, any Person directly or indirectly owning 15% or more of the outstanding Capital Interests of the Company will be deemed an Affiliate. “Agent” means any Registrar, Paying Agent (so long as Trustee serves in such capacity) or co-registrar. “Asset Acquisition” means: (a)an Investment by the Company or any Restricted Subsidiary in any other Person pursuant to which such Person shall become a Restricted Subsidiary, or shall be merged with or into the Company or any Restricted Subsidiary;or (b)the acquisition by the Company or any Restricted Subsidiary of the assets of any Person which constitute all or substantially all of the assets of such Person, any division or line of business of such Person or any other properties or assets of such Person other than in the ordinary course of business and consistent with past practices. “Asset Sale”means any transfer, conveyance, sale, lease or other disposition (including, without limitation, dispositions pursuant to any consolidation or merger) by the Company or any of its Restricted Subsidiaries to any Person (other than to the Company or one or more of its Restricted Subsidiaries) in any single transaction or series of transactions of: (i)Capital Interests in another Person (other than directors’ qualifying shares or shares or interests required to be held by foreign nationals pursuant to local law); or (ii)any other property or assets (other than in the normal course of business, including any sale or other disposition of obsolete or permanently retired equipment); provided, however,that the term “Asset Sale” shall exclude: (a)any asset disposition permitted by Article V that constitutes a disposition of all or substantially all of the assets of the Company and its Restricted Subsidiaries taken as a whole; (b)any transfer, conveyance, sale, lease or other disposition of property or assets, the gross proceeds of which (exclusive of indemnities) do not exceed in any one or related series of transactions $5.0million; (c)sales or other dispositions of cash or Eligible Cash Equivalents; (d)sales of interests in Unrestricted Subsidiaries; (e)the sale and leaseback of any assets within 90days of the acquisition thereof; (f)the disposition of assets that, in the good faith judgment of the Company, are no longer used or useful in the business of such entity; (g)a Restricted Payment or Permitted Investment that is otherwise permitted by this Indenture; -2- (h)any trade-in of equipment in exchange for other equipment; provided that in the good faith judgment of the Company, the Company or such Restricted Subsidiary receives equipment having a Fair Market Value equal to or greater than the equipment being traded in; (i)the concurrent purchase and sale or exchange of Related Business Assets or a combination of Related Business Assets between the Company or any of its Restricted Subsidiaries and another Person to the extent that the Related Business Assets received by the Company or its Restricted Subsidiaries are of equivalent or better market value than the Related Business Assets transferred; (j)the creation of a Lien (but not the sale or other disposition of the property subject to such Lien); (k)leases or subleases in the ordinary course of business to third persons not interfering in any material respect with the business of the Company or any of its Restricted Subsidiaries and otherwise in accordance with the provisions of this Indenture; (l)any disposition by a Subsidiary to the Company or by the Company or a Subsidiary to a Restricted Subsidiary; (m)dispositions of accounts receivable in connection with the collection or compromise thereof in the ordinary course of business and consistent with past practice; (n)licensing or sublicensing of intellectual property or other general intangibles in accordance with industry practice in the ordinary course of business; (o)any transfer of accounts receivable, or a fractional undivided interest therein, by a Receivable Subsidiary in a Qualified Receivables Transaction; (p)sales of accounts receivable to a Receivable Subsidiary pursuant to a Qualified Receivables Transaction for the Fair Market Value thereof; including cash or other financial accommodation, such as the provision of letters of credit by such Receivable Subsidiary on behalf of or for the benefit of the transferor of such accounts receivable,in an amount at least equal to 75% of the Fair Market Value thereof (for the purposes of this clause (p), Purchase Money Notes will be deemed to be cash); (q)any transfer, conveyance, sale or other disposition of property or assets in connection with the Castings Joint Venture Transaction; (r)any transfer, conveyance, sale or other disposition of property or assets consisting of auction rate securities; or (s)foreclosures on assets to the extent it would not otherwise result in a Default or Event of Default. -3- For purposes of this definition, any series of related transactions that, if effected as a single transaction, would constitute an Asset Sale, shall be deemed to be a single Asset Sale effected when the last such transaction which is a part thereof is effected. “Asset Sale Offer” means an Offer to Purchase required to be made by the Company pursuant to Section 4.10 to all Holders. “Attributable Debt” in respect of a Sale and Leaseback Transaction means, at the time of determination, the present value (discounted at the rate of interest implicit in such transaction) of the total obligations of the lessee for rental payments during the remaining term of the lease included in such Sale and Leaseback Transaction (including any period for which such lease has been or may be extended). “Average Life” means, as of any date of determination, with respect to any Debt, the quotient obtained by dividing (i)the sum of the products of (x)the number of years from the date of determination to the dates of each successive scheduled principal payment (including any sinking fund or mandatory redemption payment requirements) of such Debt multiplied by (y)the amount of such principal payment by (ii)the sum of all such principal payments. “Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law for the relief of debtors. “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial ownership of any particular “person,” as such term is used in Section 13(d)(3) of the Exchange Act, such “person” shall be deemed to have beneficial ownership of all securities that such “person” has the right to acquire, whether such right is currently exercisable or is exercisable only upon the occurrence of a subsequent condition. “Board of Directors” means (i)with respect to the Company or any Restricted Subsidiary, its board of directors or any duly authorized committee thereof; (ii)with respect to a corporation, the board of directors of such corporation or any duly authorized committee thereof; and (iii)with respect to any other entity, the board of directors or similar body of the general partner or managers of such entity or any duly authorized committee thereof. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company or any Restricted Subsidiary to have been duly adopted by the Board of Directors, unless the context specifically requires that such resolution be adopted by a majority of the Disinterested Directors, in which case by a majority of such Disinterested Directors, and to be in full force and effect on the date of such certification and delivered to the Trustee. “Bridge Loan Agreement” means the Interim Credit Agreement dated as of November 13, 2008 among the Company and the lenders and agents named therein, including any notes, security or guarantee agreement related thereto, in each case as amended, restated or modified from time to time. -4- “Business Day” means any day other than a Legal Holiday. “Capital Interests” in any Person means any and all shares, interests (including Preferred Interests), participations or other equivalents in the equity interest (however designated) in such Person and any rights (other than Debt securities convertible into an equity interest), warrants or options to acquire an equity interest in such Person. “Capital Lease Obligations” means any obligation of a Person under a lease that is required to be capitalized for financial reporting purposes in accordance with GAAP; and the amount of Debt represented by such obligation shall be the capitalized amount of such obligations determined in accordance with GAAP; and the Stated Maturity thereof shall be the date of the last payment of rent or any other amount due under such lease prior to the first date upon which such lease may be terminated by the lessee without payment of a penalty. “Castings Joint Venture” means the joint venture or joint ventures created in connection with the Castings Joint Venture Transaction and the Capital Interests of which are to be owned 50% by designated Affiliates of the Company and 50% by designated Affiliates of Süd-Chemie AG. “Castings Joint Venture Transaction” means that series of transactions pursuant to which the Company and certain Subsidiaries of the Company will transfer the Castings Solutions’ Business, including interests in Ashland-Südchemie-Kernfest
